    Exhibit 10.11      eLEC COMMUNICATIONS CORP. AND CERTAIN OF ITS
SUBSIDIARIES  MASTER SECURITY AGREEMENT   To:     LV Administrative Services,
Inc., as Agent       c/o Valens Capital Management, LLC       335 Madison
Avenue, 10th Floor       New York, NY 10017    Date: September 28, 2007    To
Whom It May Concern:              1.       To secure the payment of all
Obligations (as hereafter defined), eLEC  Communications Corp., a New York
corporation (the “Company”), each of the other  undersigned parties (other than
the Agent as defined below) and each other entity that is required  to enter
into this Master Security Agreement (each an “Assignor” and, collectively, the 
“Assignors”) hereby assigns and grants to the Agent, for the ratable benefit of
the Creditor  Parties (as defined in the Securities Purchase Agreement referred
to below), a continuing security  interest in all of the following property now
owned or at any time hereafter acquired by any  Assignor, or in which any
Assignor now has or at any time in the future may acquire any right,  title or
interest (the “Collateral”): all cash, cash equivalents, accounts, accounts
receivable,  deposit accounts, (including, without limitation, the Restricted
Account (the “Restricted  Account”) maintained at North Fork Bank (Account Name:
eLEC Communications Corp.  Restricted - LV, Account Number: 270-405-7914)
referred to in the Restricted Account  Agreement (as defined in the Securities
Purchase Agreement), inventory, equipment, goods,  fixtures, documents,
instruments (including, without limitation, promissory notes and marketable 
equity securities), contract rights, general intangibles (including, without
limitation, payment  intangibles and an absolute right to license on terms no
less favorable than those current in effect  among any Assignor’s affiliates),
chattel paper, supporting obligations, investment property  (including, without
limitation, all partnership interests, limited liability company membership 
interests and all other equity interests owned by any Assignor),
letter-of-credit rights,  trademarks, trademark applications, tradestyles,
patents, patent applications, copyrights,  copyright applications and other
intellectual property in which any Assignor now has or hereafter  may acquire
any right, title or interest, all proceeds and products thereof (including,
without  limitation, proceeds of insurance) and all additions, accessions and
substitutions thereto or  therefor. In the event any Assignor wishes to finance
the acquisition in the ordinary course of  business of any hereafter acquired
equipment and have obtained a commitment from a financing  source to finance
such equipment from an unrelated third party, Agent agrees to release its 
security interest on such hereafter acquired equipment so financed by such third
party financing  source. Except as otherwise defined herein, all capitalized
terms used herein shall have the  meaning provided such terms in that certain
Securities Purchase Agreement dated as of the date  hereof (as amended,
restated, modified and/or supplemented from time to time, the “Securities 
Purchase Agreement”) by and among the Company, the Purchasers party thereto and
LV  Administrative Services, Inc., as administrative and collateral agent for
the Purchasers (the 


--------------------------------------------------------------------------------

“Agent”). All items of Collateral which are defined in the UCC shall have the
meanings set forth  in the UCC. For purposes hereof, the term “UCC” means the
Uniform Commercial Code as the  same may, from time to time, be in effect in the
State of New York; provided, that in the event  that, by reason of mandatory
provisions of law, any or all of the attachment, perfection or  priority of, or
remedies with respect to, the Agent’s security interest in any Collateral is
governed  by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York,  the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction  for purposes of the provisions of
this Agreement relating to such attachment, perfection, priority  or remedies
and for purposes of definitions related to such provisions; provided further,
that to  the extent that the UCC is used to define any term herein and such term
is defined differently in  different Articles or Divisions of the UCC, the
definition of such term contained in Article or  Division 9 shall govern.       
      2.       The term “Obligations” as used herein shall mean and include all
debts, liabilities  and obligations owing by each Assignor to any Creditor Party
arising under, out of, or in  connection with: (i) the Securities Purchase
Agreement and (ii) the Related Agreements referred  to in the Securities
Purchase Agreement (the Securities Purchase Agreement and each Related 
Agreement, as each may be amended, modified, restated or supplemented from time
to time,  collectively, referred to herein as the “Documents”), and in
connection with any documents,  instruments or agreements relating to or
executed in connection with the Documents or any  documents, instruments or
agreements referred to therein or otherwise, and in connection with  any other
indebtedness, obligations or liabilities of each such Assignor to any Creditor
Party,  whether now existing or hereafter arising, direct or indirect,
liquidated or unliquidated, absolute  or contingent, due or not due and whether
under, pursuant to or evidenced by a note, agreement,  guaranty, instrument or
otherwise, including, without limitation, obligations and liabilities of  each
Assignor for post-petition interest, fees, costs and charges that accrue after
the  commencement of any case by or against such Assignor under any bankruptcy,
insolvency,  reorganization or like proceeding (collectively, the “Debtor Relief
Laws”) in each case,  irrespective of the genuineness, validity, regularity or
enforceability of such Obligations, or of  any instrument evidencing any of the
Obligations or of any collateral therefor or of the existence  or extent of such
collateral, and irrespective of the allowability, allowance or disallowance of
any  or all of the Obligations in any case commenced by or against any Assignor
under Title 11,  United States Code, including, without limitation, obligations
or indebtedness of each Assignor  for post-petition interest, fees, costs and
charges that would have accrued or been added to the  Obligations but for the
commencement of such case              3.       Each Assignor hereby jointly and
severally represents, warrants and covenants to  Agent, for the benefit of the
Creditor Parties, that:                        (a)      it is a corporation,
partnership or limited liability company, as the case                           
    may be, validly existing, in good standing and organized under the         
                      respective laws of its jurisdiction of organization set
forth on Schedule A,                                and each Assignor will
provide the Agent thirty (30) days’ prior written                               
notice of any change in any of its respective jurisdiction of organization;     
                  (b)      its legal name is as set forth in its Certificate of
Incorporation or other                                organizational document
(as applicable) as amended through the date      2


--------------------------------------------------------------------------------

                              hereof and as set forth on Schedule A attached
hereto, and it will provide                                the Agent thirty (30)
days’ prior written notice of any change in its legal                           
    name;                          (c)      its organizational identification
number (if applicable) is as set forth on  \                              
Schedule A hereto, and it will provide the Agent thirty (30) days’ prior       
                        written notice of any change in any of its
organizational identification                                number;           
            (d)      it is the lawful owner of its respective Collateral and it
has the sole right to                                grant a security interest
therein and will defend the Collateral against all                             
  claims and demands of all persons and entities;                       
(e)      other than permitted liens identified in Schedule 4.9 of the
Securities                                Purchase Agreement, it will keep its
Collateral free and clear of all                                attachments,
levies, taxes, liens, security interests and encumbrances of                   
            every kind and nature (“Encumbrances”), except Permitted           
                    Encumbrances;                        (f)      it will, at
its and the other Assignors’ joint and several cost and expense,               
                keep the Collateral in good state of repair (ordinary wear and
tear                                excepted) and will not waste or destroy the
same or any part thereof other                                than ordinary
course discarding of items no longer used or useful in its or                   
            such other Assignors’ business;                        (g)      it
will not, without the Agent’s prior written consent, sell, exchange, lease     
                          or otherwise dispose of the Collateral, whether by
sale, lease or otherwise,                                except for the sale of
inventory in the ordinary course of business and                               
except for the disposition or transfer in the ordinary course of business       
                        during any fiscal year of obsolete and worn-out
equipment or equipment                                no longer necessary for
its ongoing needs, having an aggregate fair market                             
  value of not more than $100,000 and only to the extent that:                 
                          (i)       the proceeds of any such disposition are
used to acquire                                                    replacement
Collateral which is subject to the Agent’s first priority                       
                            perfected security interest, or are used to repay
the Obligations or                                                    to pay
general corporate expenses; and                                          
(ii)      following the occurrence of an Event of Default which continues to   
                                                exist the proceeds of which are
remitted to the Agent to be held as                                             
      cash collateral for the Obligations;                        (h)      it
will insure or cause the Collateral to be insured in the Agent’s name           
                    against loss or damage by fire, theft, burglary, pilferage,
loss in transit and                                such other hazards in amounts
and coverage consistent and in accordance                                with
industry practice under policies by insurers reasonably acceptable to           
                    the Agent and all premiums thereon shall be paid by such
Assignor and                                the policies delivered to the Agent.
If any such Assignor fails to do so, the      3


--------------------------------------------------------------------------------

                              Agent may procure such insurance and the cost
thereof shall be promptly                                reimbursed by the
Assignors, jointly and severally, and shall constitute                         
      Obligations;                        (i)       it will at all reasonable
times and upon at least (1) day’s prior notice allow                           
    the Creditor Parties or their respective representatives free access to and 
                              the right of inspection of the Collateral; and   
                    (j)       such Assignor (jointly and severally with each
other Assignor) hereby                                indemnifies and saves the
Agent and each other Creditor Party harmless                                from
all loss, costs, damage, liability and/or expense, including reasonable         
                      attorneys’ fees, that the Agent and each other Creditor
Party may sustain                                or incur to enforce payment,
performance or fulfillment of any of the                               
Obligations and/or in the enforcement of this Master Security Agreement         
                      or in the prosecution or defense of any action or
proceeding either against                                the Agent, any other
Creditor Party or any Assignor concerning any matter                           
    growing out of or in connection with this Master Security Agreement,       
                        and/or any of the Obligations and/or any of the
Collateral except to the                                extent caused by the
Agent’s or any Creditor Party’s own gross negligence                           
    or willful misconduct (as determined by a court of competent jurisdiction   
                            in a final and non-appealable decision).           
  4.       The occurrence of any of the following events or conditions shall
constitute an  “Event of Default” under this Master Security Agreement:         
              (a)      an Event of Default shall have occurred under and as
defined in any                                Document;                       
(b)      the loss, theft, substantial damage, destruction, sale or encumbrance
to or                                of any of the Collateral or the making of
any levy, seizure or attachment                                thereof or
thereon except to the extent:                                           
(i)      such loss is covered by insurance proceeds which are used to           
                                        replace the item or repay the Agent; or
                                          (ii)      said levy, seizure or
attachment does not secure indebtedness in                                     
              excess of $100,000 and such levy, seizure or attachment has been 
                                                  removed or otherwise released
within ten (10) days of the creation                                           
        or the assertion thereof.                       5.        Upon the
occurrence of any Event of Default and at any time thereafter, the Agent       
                        may declare all Obligations immediately due and payable
and the Agent shall have the remedies                                of a
secured party provided in the UCC, this Agreement and other applicable law.
Subject to the                                rights of Laurus Master Fund,
Ltd., upon the occurrence of any Event of Default and at any time               
                thereafter, the Agent will have the right to take possession of
the Collateral and to maintain such                                possession on
its premises or to remove the Collateral or any part thereof to such other
premises                                as the Agent may desire.  Subject to the
rights of Laurus Master Fund, Ltd., upon the Agent’s                           
    request, each Assignor shall assemble or cause the Collateral to be
assembled and make it      4


--------------------------------------------------------------------------------

available to the Agent at a place reasonably designated by the Agent. If any
notification of  intended disposition of any Collateral is required by law, such
notification, if mailed, shall be  deemed properly and reasonably given if
mailed at least ten (10) business days before such  disposition, postage
prepaid, addressed to the applicable Assignor either at any Assignor’s  address
shown herein or at any address appearing on the Agent’s records for such
Assignor. Any  proceeds of any disposition of any of the Collateral shall be
applied by the Agent to the payment  of all expenses in connection with the sale
of the Collateral, including reasonable attorneys’ fees  and other legal
expenses and disbursements and the reasonable expenses of retaking, holding, 
preparing for sale, selling, and the like, and any balance of such proceeds may
be applied by the  Agent toward the payment of the Obligations in such order of
application as the Agent may elect,  and each Assignor shall be liable for any
deficiency. For the avoidance of doubt, following the  occurrence and during the
continuance of an Event of Default, the Agent shall have the  immediate right to
withdraw any and all monies contained in any deposit account in the name of  any
Assignor and controlled by the Agent and apply same to the repayment of the
Obligations (in  such order of application as the Agent may elect). The parties
hereto each hereby agree that the  exercise by any party hereto of any right
granted to it or the exercise by any party hereto of any  remedy available to it
(including, without limitation, the issuance of a notice of redemption, a 
borrowing request and/or a notice of default), in each case, hereunder, under
the Securities  Purchase Agreement or under any other Related Agreement shall
not constitute confidential  information and no party shall have any duty to the
other party to maintain such information as  confidential.                6.    
  If any Assignor defaults in the performance or fulfillment of any of the
terms,  conditions, promises, covenants, provisions or warranties on such
Assignor’s part to be  performed or fulfilled under or pursuant to this Master
Security Agreement, the Agent may, at its  option without waiving its right to
enforce this Master Security Agreement according to its  terms, immediately or
at any time thereafter and without notice to any Assignor, perform or  fulfill
the same or cause the performance or fulfillment of the same for each Assignor’s
joint and  several account and at each Assignor’s joint and several cost and
expense, and the cost and  expense thereof (including reasonable attorneys’
fees) shall be added to the Obligations and shall  be payable on demand with
interest thereon at the highest rate permitted by law, or, at the  Agent’s
option during the continuance of an Event of Default, debited by the Agent from
any  other deposit accounts in the name of any Assignor and controlled by the
Agent.              7.       Each Assignor appoints the Agent, any of the
Agent’s officers, employees or any  other person  or entity whom the Agent may
designate as its attorney, with power to execute such  documents on such
Assignor’s behalf and to supply any omitted information and correct patent 
errors in any documents executed by such Assignor or on such Assignor’s behalf;
to file  financing statements against such Assignor covering the Collateral
(and, in connection with the  filing of any such financing statements, describe
the Collateral as “all assets and all personal  property, whether now owned
and/or hereafter acquired” (or any substantially similar variation  thereof));
to sign such Assignor’s name on public records; and to do all other things
Laurus deem  necessary to carry out this Master Security Agreement. Each
Assignor hereby ratifies and  approves all acts of the attorney and neither the
Agent, any Creditor Party nor the attorney will  be liable for any acts of
commission or omission, nor for any error of judgment or mistake of fact  or law
other than gross negligence or willful misconduct (as determined by a court of
competent      5


--------------------------------------------------------------------------------

jurisdiction in a final and non-appealable decision). This power being coupled
with an interest,  is irrevocable so long as any Obligations remains unpaid.   
          8.       No delay or failure on the Agent’s part in exercising any
right, privilege or option  hereunder shall operate as a waiver of such or of
any other right, privilege, remedy or option, and  no waiver whatever shall be
valid unless in writing, signed by the Agent and then only to the  extent
therein set forth, and no waiver by the Agent of any default shall operate as a
waiver of  any other default or of the same default on a future occasion. The
Creditor Parties’ books and  records containing entries with respect to the
Obligations shall be admissible in evidence in any  action or proceeding, shall
be binding upon each Assignor for the purpose of establishing the  items therein
set forth (absent manifest error) and shall constitute prima facie proof
thereof. The  Agent shall have the right to enforce any one or more of the
remedies available to the Agent,  successively, alternately or concurrently.
Each Assignor agrees to join with the Agent in  executing such documents or
other instruments to the extent required by the UCC in form  satisfactory to the
Agent and in executing such other documents or instruments as may be  required
or deemed necessary by the Agent for purposes of affecting or continuing the
Agent’s  security interest in the Collateral.              9.       This Master
Security Agreement shall be governed and construed in accordance  with the laws
of the State of New York and cannot be terminated orally. All of the rights, 
remedies, options, privileges and elections given to the Agent hereunder shall
inure to the benefit  of the Agent’s successors and assigns. The term “Agent” as
herein used shall include the Agent,  any parent of the Agent’s, any of the
Agent’s subsidiaries and any co-subsidiaries of the Agent’s  parent, whether now
existing or hereafter created or acquired, and shall bind the representatives, 
successors and assigns of each Assignor. The Agent and each Assignor hereby (a)
waive any  and all right to trial by jury in litigation relating to this
Agreement and the transactions  contemplated hereby and each Assignor agrees not
to assert any counterclaim in such litigation,  (b) submit to the nonexclusive
jurisdiction of any New York State court sitting in the borough of  Manhattan,
the city of New York and (c) waive any objection the Agent or each Assignor may 
have as to the bringing or maintaining of such action with any such court.     
        10.       This Master Security Agreement may be executed in any number
of counterparts,  each of which shall be an original, but all of which shall
constitute one instrument. Any  signature delivered by a party by facsimile or
electronic transmission shall be deemed to be an  original signature hereto.   
          11.       It is understood and agreed that any person or entity that
desires to become an  Assignor hereunder, or is required to execute a
counterpart of this Master Security Agreement  after the date hereof pursuant to
the requirements of any Document, shall become an Assignor  hereunder by (x)
executing a Joinder Agreement in form and substance satisfactory to the Agent, 
(y) delivering supplements to such exhibits and annexes to such Documents as the
Agent shall  reasonably request and (z) taking all actions as specified in this
Master Security Agreement as  would have been taken by such Assignor had it been
an original party to this Master Security  Agreement, in each case with all
documents required above to be delivered to the Agent and with  all documents
and actions required above to be taken to the reasonable satisfaction of the
Agent.      6


--------------------------------------------------------------------------------

          12.  All notices from the Agent to any Assignor shall be sufficiently
given if mailed or  delivered to such Assignor’s address set forth below, with a
copy to Pryor Cashman LLP, 410  Park Avenue, New York, New York 10022,
Attention: Eric M. Hellige, Esq.                                               
                    Very truly yours,                                           
                          eLEC COMMUNICATIONS CORP.                             
                                        By: /s/ Paul H.
Riss                                                                            
                              Name: Paul H. Riss                               
                                  Title: Chief Executive Officer               
                                                  Address:    75 South Broadway,
Suite 302          White Plains, NY 10602                                       
                          Facsimile:       914-682-0820                        
                                            VOX COMMUNICATIONS CORP.           
                                                          By: /s/ Paul H.
Riss                                                                            
                              Name: Paul H. Riss                               
                                  Title: Chief Executive Officer               
                                                  Address:    75 South Broadway,
Suite 302          White Plains, NY 10602                                       
                          Facsimile:     914-682-0820                           
                                          AVI HOLDING CORP.                     
                                                By: /s/ Paul H.
Riss                                                                            
                              Name: Paul H. Riss                               
                                  Title: Chief Executive Officer               
                                                  Address:    75 South Broadway,
Suite 302          White Plains, NY 10602                                       
                          Facsimile:    914-682-0820                           
                                          TELCOSOFTWARE.COM CORP.               
                                                      By: /s/ Paul H.
Riss                                                                            
                            Name: Paul H. Riss                                 
                                Title: Chief Executive Officer                 
                                                Address:    75 South Broadway,
Suite 302  White Plains, NY 10602                                               
              Facsimile:  914-682-0820 


--------------------------------------------------------------------------------

                                                                LINE ONE, INC. 
                                                                    By: /s/ Paul
H. Riss                                                                        
                                      Name: Paul H. Riss                       
                                          Title: Chief Executive Officer       
                                                          Address:   75 South
Broadway, Suite 302                                                             
                     White Plains, NY 10602                                     
                            Facsimile:   914-682-0820                           
                                          ACKNOWLEDGED:                         
                                            LV ADMINISTRATIVE SERVICES, INC.,   
                                                              as Agent         
                                                            By: Valens Capital
Management, LLC, its     
                                                                   investment
manager                                                                    By:
/s/ Pat Regan                                                                  
                                                    Name: Pat Regan            
                                                          Title: Authorized
Signatory   8


--------------------------------------------------------------------------------